DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/20/20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth et al. (US 2007/0242343 A1).
	Regarding claim 1, Roth discloses a micromechanical device comprising: a substrate (Fig. 2j: 205 - hinge); a MEMS element (Fig. 2j: 235 – second mirror layer); and a via between the MEMS element and the substrate (see Figs. 2e-2j: 220, 225 & 215 – protective layer, pillar & mirror), the via having a conductive layer extending from the substrate to the MEMS element (see Figs. 2e-j: 215 – mirror; para [0029]: aluminum) and having a structural integrity layer on the conductive layer (Figs. 2e-j: 220 – protective layer).  
	Regarding claim 4, Roth discloses the MEMS element is an electrically-actuated, movable micromirror (para [0027]: dmd).  

	Regarding claim 6, Roth discloses the fill layer is from a group including silicon dioxide, silicon nitride, titanium nitride, titanium, titanium-tungsten (TiW), photoresist, polyimide, germanium, germanium oxide, polycrystalline silicon, phosphor- silicate-glass (PSG), borophosphosilicate glass (BPSG) and spin-on-glass (SOG) (para [0032]: resist material).  
Alternatively, claim(s) 1-2 & 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (US 2016/0291317 A1).
	Regarding claim 1, Ito discloses a micromechanical device comprising: a substrate (Fig. 4: 35 – torsion hinge); a MEMS element (Fig. 4: 57 – reflective layer); and a via between the MEMS element and the substrate (Fig. 4: 52 & 41 – mirror support post & resin), the via having a conductive layer extending from the substrate to the MEMS element (Fig. 4: 56 – conductive layer) and having a structural integrity layer on the conductive layer (Fig. 4: 41 – resin).  
	Regarding claim 2, Ito discloses the conductive layer is selected from a group of titanium nitride and titanium-aluminum (para [0051]: laminated film including an aluminum layer and a titanium layer).  
	Regarding claim 4, Ito discloses the MEMS element is an electrically-actuated, movable micromirror (para [0034]: micro mirror / electro optic device).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. in view of Ito.
Roth and Ito disclose MEMS. Therefore, they are analogous art.
Regarding claim 2, Roth neither teaches nor suggests the conductive layer is selected from a group of titanium nitride and titanium-aluminum.
However, Ito discloses forming a conductive layer from titanium-aluminum (para [0051]: laminated film including an aluminum layer and a titanium layer). Among the benefits of this modification includes enhancing the conductivity and durability of the conductive layer.
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roth et al.
	Regarding claim 3, Roth neither teaches nor suggests the structural integrity layer is silicon dioxide (para [0030]: protective layer 220 is an antireflective material).  
However, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Among the benefits of selecting silicon dioxide includes its excellent thermal and antireflective properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the micromechanical device of Roth such that the structural integrity layer is silicon dioxide, in order to achieve excellent thermal stability and antireflective properties.
Claims 7 & 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. in view of Smith et al. (US 5,631,782). 
Roth and Smith disclose MEMS. Therefore, they are analogous art.
Regarding claim 7, Roth discloses an integrated circuit comprising: at least one micromechanical device including: a mirror (Figs. 2e-j: 235 – second mirror layer); a torsion bar (Fig. 2j: hinge); and a via between the mirror and the torsion bar (see Figs. 2e-2j: 220, 225 & 215 – protective layer, pillar & mirror), the via having a conductive layer extending from the torsion 
Roth neither teaches nor suggests a substrate; and a first via between the torsion bar and the substrate.
However, Smith discloses an integrated circuit comprising: a substrate (Fig. 4Q: 120 – conductive layer); and a first via between a torsion bar (Fig. 4Q: 408 – hinge support pillar) and the substrate (Fig. 4Q: 400 – substrate). Among the benefits of this configuration includes improving the strength of the device (Col. 7, Lines 54-58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit of Roth by providing a substrate; and a first via between the torsion bar and the substrate, as taught by Smith, in order to improve the strength of the device.
Roth and Smith neither teach nor suggest the first via having a first conductive layer extending from the substrate to the torsion bar and having a first structural integrity layer on the first conductive layer.
However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). Among the benefits of using the same structure of the via between the mirror and the torsion bar, as taught by Roth, as the via between the torsion bar and the substrate (taught by Smith) includes improving the durability and stability of the torsion bar.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit of Roth and Smith such that the first via has a first conductive layer extending from the substrate to the torsion bar and a first 
Regarding claim 9, Roth and Smith neither teach nor suggest the first structural integrity layer and the second structural integrity layer are silicon dioxide.  
However, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Among the benefits of selecting silicon dioxide includes its excellent thermal and antireflective properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the micromechanical device of Roth and Smith such that the structural integrity layer is silicon dioxide, in order to achieve excellent thermal stability and antireflective properties.
Regarding claim 10, Roth and Smith disclose the first structural integrity layer fills a portion of the first via not occupied by the first conductive layer (see Roth Fig. 2j).  
Regarding claim 11, Roth and Smith disclose the second structural integrity layer fills a portion of the second via not occupied by the second conductive layer (Roth Fig. 2j).  
Regarding claim 12, Roth and Smith disclose a second fill layer in the second via (Roth Figs. 2g-j: 225 – pillar).  
Roth and Smith neither teach nor suggest a first fill layer in the first via.
However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). Among the benefits of using the same structure of the via between the mirror and the torsion bar (which includes a fill layer), as taught by Roth, as the via between the torsion bar and the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit of Roth and Smith by providing a first fill layer in the first via, in order to improve the durability and stability of the torsion bar.
Regarding claim 13, Roth and Smith disclose the first fill layer and the second fill layer are from a group including silicon dioxide, silicon nitride, titanium nitride, titanium, titanium-tungsten (TiW), photoresist, polyimide, germanium, germanium oxide, polycrystalline silicon, phosphor-silicate-glass (PSG), borophosphosilicate glass (BPSG) and spin-on-glass (SOG) (Roth para [0032]: resist material).  
	Regarding claim 14, Roth and Smith disclose a third via between the torsion bar and the substrate (see Smith Fig. 4Q: two identical support pillars 408).
Roth and Smith neither teach nor suggest the third via having a third conductive layer extending from the substrate to the torsion bar and having a third structural integrity layer on the third conductive layer.
However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). Among the benefits of providing configuring the third via to have a third conductive layer extending from the substrate to the torsion bar and a third structural integrity layer on the third conductive layer (such that it is identical to the first via as taught by Roth), includes improving the durability and stability of the torsion bar (see Roth para [0033]: the pillar provides stability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit of Roth and Smith by such that the 
Regarding claim 15, Roth and Smith disclose the third structural integrity layer fills a portion of the third via not occupied by the third conductive layer (see Roth Fig. 2j).  
Regarding claim 16, Roth and Smith neither teach nor suggest a third fill layer in the third via.  
However, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977). Among the benefits of using the same structure for the first and third vias includes improving the durability and stability of the torsion bar (see Roth para [0033]: the pillar provides stability).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit of Roth and Smith by providing a third fill layer in the third via, in order to improve the durability and stability of the torsion bar.
Regarding claim 17, Roth and Smith disclose the third fill layer is from a group including silicon dioxide, silicon nitride, titanium nitride, titanium, titanium-tungsten (TiW), photoresist, polyimide, germanium, germanium oxide, polycrystalline silicon, phosphor- silicate-glass (PSG), borophosphosilicate glass (BPSG) and spin-on-glass (SOG) (Roth para [0032]: resist material).    
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roth et al. in view of Smith et al. (US 5,631,782), further in view of Ito.
Roth, Smith and Ito disclose MEMS. Therefore, they are analogous art.

However, Ito discloses forming a conductive layer from titanium-aluminum (para [0051]: laminated film including an aluminum layer and a titanium layer). Among the benefits of this modification includes enhancing the conductivity and durability of the conductive layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the integrated circuit of Roth and Smith such that the first conductive layer and the second conductive layer are selected from a group of titanium nitride and titanium- aluminum, as taught by Ito, in order to enhance the conductivity and durability of the conductive layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872